Citation Nr: 1022791	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
right shoulder impingement syndrome, prior to September 8, 
2006.

2.  Entitlement to an evaluation greater than 30 percent for 
right shoulder impingement syndrome, beginning September 8, 
2006.

3.  Entitlement to a compensable evaluation for right knee 
injury residuals, prior to September 8, 2006.

4.  Entitlement to an evaluation greater than 10 percent for 
right knee injury residuals, beginning September 8, 2006.

5.  Entitlement to a compensable evaluation for left knee 
injury residuals, prior to September 8, 2006.

6.  Entitlement to an evaluation greater than 10 percent for 
left knee injury residuals, beginning September 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 
2004, when she retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in January 2009.  A 
transcript of that hearing has been added to the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  



REMAND

At her January 2009 Board hearing, the Veteran testified that 
her right shoulder impingement disorder, right knee injury 
residuals, and left knee injury residuals have worsened since 
the time of her last VA examination in May 2007.  VA's duty 
to assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2009).  A new VA examination is particularly 
necessary in this case, because there is no other evidence of 
record, generated by treatment at VA or private facilities, 
describing the severity of these disorders that is dated 
after the last VA examination.  To that end, before the new 
VA examination is conducted, all VA treatment records created 
since the date of the last VA outpatient treatment of record 
(August 2007) must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is remanded for the following actions:

1.  Obtain copies of all VA outpatient 
treatment records from the North Texas 
Health Care System from August 2007 to the 
present, and associate them with the 
claims file.  Document all attempts to 
secure this evidence must in the claims 
file.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  Give the Veteran an 
opportunity to respond.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of her right shoulder impingement 
disorder, right knee injury residuals, and 
left knee injury residuals.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  The ranges of motion of the right 
shoulder, right knee, and left knee, both 
initial and after repetitive motion, must 
be stated, and compared with the normal 
ranges of motion for those joints.  Any 
functional loss noted, as defined by 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
factors, must be identified; if the 
functional loss results in additionally 
limited range of motion, the examiner 
should state the degree to which the 
range(s) of motion is additionally 
limited.

3.  Notify the Veteran that it is her 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice sent was returned as 
undeliverable.

4.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, provide an additional 
supplemental statement of the case to the 
Veteran and her representative.  After the 
Veteran and her representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


